   Case 1:19-cr-00070-LO Document 45 Filed 09/09/19 Page 1 of 3 PageID# 414



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

 UNITED STATES OF AMERICA

                 v.                                     Case No. 1:19-CR-70

 BRIAN THOMAS REYNOLDS,

                 Defendant.


               REPLY MEMORANDUM IN FURTHER SUPPORT OF
          DEFENDANT’S MOTION TO CONTINUE SENTENCING HEARING

       Defendant Brian Reynolds, by and through undersigned counsel, respectfully submits this

reply memorandum in further support of his motion to continue his sentencing hearing scheduled

for Friday, September 13.

       In its opposition, the government provides no reason why the Court should deny this

reasonable request. In particular, the government does not suggest that it or the Court will suffer

any prejudice or harm from the requested delay.

       The only reason the government offers for its opposition to this motion is the unsupported

(and likely false) suggestion that Mr. Reynolds would actually be worse off if the motion is

granted because of the 90 additional days he would spend in the Alexandria Detention Center if

his motion is granted, and that argument is faulty on several levels. The government's suggestion

that detention at this local jail is as restrictive or unpleasant as incarceration at a medium security

U.S. penitentiary is highly questionable at best. In addition, the government’s argument assumes

that, if Mr. Reynolds were improperly designated to a higher security prison, that issue could be

resolved with the Bureau of Prisons within 90 days. Regardless of the merits of this issue, it is no

reason to prevent Mr. Reynolds from obtaining the documents necessary to correct the PSR



                                                   1
   Case 1:19-cr-00070-LO Document 45 Filed 09/09/19 Page 2 of 3 PageID# 415



before he is sent to the Bureau of Prisons.

       The Court should also reject the government’s footnoted suggestion that there is anything

improper about Mr. Reynolds’ desire to have the PSR accurately reflect the expungement of

these misdemeanor convictions before it is given to the Bureau of Prisons. As stated in Mr.

Reynolds' motion, the Bureau of Prisons itself informed Mr. Reynolds during his previous

incarceration that, in determining his security classification, it would not take into account these

misdemeanor convictions if they were expunged. There is nothing improper about Mr. Reynolds'

desire to ensure that the Bureau of Prisons does not now determine his designation based on the

incorrect suggestion that these convictions were not expunged.

       For these reasons, and those set forth in Mr. Reynolds’ motion, the Court should grant

this motion and reschedule Mr. Reynolds’ hearing.


Dated: September 9, 2019
       McLean, Virginia

                                              Respectfully submitted,



                                              David B. Deitch
                                              Virginia Bar No. 74818

                                              BERENZWEIG LEONARD LLP
                                              8300 Greensboro Drive, Suite 1250
                                              McLean, Virginia 22102
                                              Phone: 703.940.3065
                                              Email: ddeitch@berenzweiglaw.com




                                                  2
   Case 1:19-cr-00070-LO Document 45 Filed 09/09/19 Page 3 of 3 PageID# 416



                                  CERTIFICATE OF SERVICE

       I hereby certify that, on September 9, 2019, I caused the foregoing document to be filed

with the Clerk of the Court using the CM/ECF System, which will send a Notice of Electronic

Filing to the parties in this matter, all of whom have an email address of record and have

appeared and consented to electronic service in this action.




                                                      David B. Deitch




                                                 3
